DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 7, 2020 has been entered.
 
Response to Arguments
Applicant’s arguments, filed March 7, 2022, with respect to the rejection(s) of claim(s) 1-15 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Huang et al. (US 2016/0351995 A1) in view of Liu (US 2017/0250475 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2016/0351995 A1) in view of Liu (US 2017/0250475 A1).
As to claim 1, Huang teaches a device comprising; 
a conductive housing (11, Fig. 10, “metal portion,” [0037]); 
a slot (111, 112, 113, Figs. 10) in the conductive housing (11, Fig. 10), the slot containing a dielectric material (31, Fig. 10, or alternatively, “insulating member,” [0040]), 
an antenna (32, Fig. 10) including a resonating element disposed within the slot (112, Fig. 10); 
a first connector (2, Fig. 10) disposed within the slot; and 

Huang does not explicitly teach the dielectric material both supports and surrounds the antenna, and the dielectric material is provided within the slot and is coplanar to the slot.
Liu teaches the dielectric material (130, Fig. 1) both supports and surrounds the antenna (126, Fig. 1), and the dielectric material is provided within the slot and is coplanar to the slot (“The conductive coupling element 126 may be positioned within the slot 122 such that the conductive coupling element 126 is coplanar with the metal plate 123 (e.g., in a same plane with the edges of the slot 122 of the metal plate 123,” [0009] and “The antenna carrier 130 is a constructed from a RF transparent material such as plastic, ceramic, other dielectric or insulating material or other materials. The conductive coupling element 126 and the conductive radiator element 128 may be printed on the antenna carrier 130, or the antenna carrier 130 may be filled/formed around the conductive coupling element 126 and the conductive radiator element 128. As such, the conductive coupling element 126 may be positioned…coplanar with the surface of the antenna carrier 130,” [0017]).
It would have been obvious to modify the device of Huang such that the dielectric material supports and surrounds the antenna, and the dielectric material is provided within the slot and is coplanar to the slot, as taught by Liu. One of ordinary skill in the art would have been motivated to make the modification to increase the coupling between the antenna and the slot.
As to claim 2, Huang teaches the first connector and second connector are a data bus connector, an audio connector, a video connector, a media connector, a data connector, a networking connector or a power jack connector (“the first connector in the instant embodiment 
As to claim 3, Huang teaches the resonating element (32, Fig. 10) is coupled to a circuit (“wireless communication module,” [0024]) of a printed circuit board (“mother board,” [0020]) via a cable (4, Fig. 10, “feeding cable 4,” [0039]), the printed circuit board  is coupled to the conductive housing (“One end of the feeding cable 4 is connected to the monopole antenna 32 for establishing an electrical connection of the feeding cable 4 and the monopole antenna 32. Another end of the feeding cable 4 is connected to a wireless communication module (not shown) of the communication device 100,” [0024]). 
As to claim 4, Huang teaches the dielectric material (31, Fig. 10) forms a component integral with the first connector (2, Fig. 10) and the resonating element (32, Fig. 10) (“the first connector 2 couples through fixing portion 311, thereby the insulating base 31 is fixed on the connector 2,” [0026]). 
Huang does not teach the dielectric material forms a component integral with the first connector, the resonating element and the second connector. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Huang such that the dielectric material forms a component integral with the first connector, the resonating element and the second connector, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). In this case, Huang does teach the dielectric material forming a component integral with the first connector and the resonating element, but the dielectric material 31 of Huang does not further integrate with the second connector. However, forming an additional 
As to claim 5, Huang teaches the conductive housing (1, Fig. 1) is part of a computer device (“a communication device 100, such as a tablet PC, a keyboard of a notebook,” [0019]). 
As to claim 6, Huang teaches a device comprising: 
a base (100, Fig. 1) including a processor (“wireless communication module,” [0024]), a conductive housing (1, Fig. 1), a first connector (2, Fig. 1) and a second connector (5, Fig. 1); a lid coupled to the base (a lid is assumed because the communication device is described as “a notebook,” [0019]); 
a slot (111, 112, 113, Fig. 1) formed in the conductive housing, the slot including a dielectric material (31, Figs. 10 or alternatively, “insulating member,” [0040]), 
wherein the first connector (2, Fig. 10) and the second connector (5, Fig. 10) are disposed in the slot (111, 112, 113, Fig. 10); and 
an antenna (32, Fig. 10) including a resonating element, the resonating element located between the first connector (2, Fig. 9) and the second connector (5, Fig. 9). 
Huang does not explicitly teach the dielectric material both supports and surrounds the antenna, and the dielectric material is provided within the slot and is coplanar to the slot.
Liu teaches the dielectric material (130, Fig. 1) both supports and surrounds the antenna (126, Fig. 1), and the dielectric material is provided within the slot and is coplanar to the slot (“The conductive coupling element 126 may be positioned within the slot 122 such that the conductive coupling element 126 is coplanar with the metal plate 123 (e.g., in a same plane with the edges of the slot 122 of the metal plate 123,” [0009] and “The antenna carrier 130 is a 126 and the conductive radiator element 128 may be printed on the antenna carrier 130, or the antenna carrier 130 may be filled/formed around the conductive coupling element 126 and the conductive radiator element 128. As such, the conductive coupling element 126 may be positioned…coplanar with the surface of the antenna carrier 130,” [0017]).
It would have been obvious to modify the device of Huang such that the dielectric material supports and surrounds the antenna, and the dielectric material is provided within the slot and is coplanar to the slot, as taught by Liu. One of ordinary skill in the art would have been motivated to make the modification to increase the coupling between the antenna and the slot.
As to claim 7, Huang teaches the device is a computer device (“notebook or tablet PC,” [0002]). 
As to claim 8, Huang teaches the first connector and second connector are a data bus connector, an audio connector, a video connector, a media connector, a data connector, a networking connector or a power jack connector (“the first connector in the instant embodiment is a USB socket connector,” [0023] and “a second connector 5 (i.e., a USB socket connector),” [0037])).
As to claim 9, Huang teaches a length of the slot conforms to an electromagnetic wavelength of the resonating element (“the length of the monopole antenna is smaller or identical to the length of the slot,” abstract, and “the monopole antenna 32 electrically couples to the metal portion 11 by the first hole 111, the second hole 113, and the elongated slot 112, thereby the monopole antenna 32 and the metal portion 11 are cooperated to form as a slot antenna structure,” [0032]). 
As to claim 10, Huang does not explicitly teach the dielectric material is deposited on a surface of the slot.
Liu teaches the dielectric material is deposited on a surface of the slot (see [0009] and [0017]).
It would have been obvious to modify the device of Huang such that the dielectric material is deposited on a surface of the slot, as taught by Liu. One of ordinary skill in the art would have been motivated to make the modification to increase the coupling between the antenna and the slot.
As to claim 11, Huang teaches a device comprising: 
a conductive housing (1, Fig. 1 and 11, Fig. 9); 
a slot (111, 112, 113, Fig. 10) in the conductive housing, the slot containing a dielectric material (31, Fig. 10 or alternatively, “insulating member,” [0040]); and
a data bus connector (2, Fig. 10, “the first connector in the instant embodiment is a USB socket connector,” [0023]) disposed within the slot, 
a resonating element of an antenna (32, Fig. 10) disposed within the slot, and 
a media connector (5, Fig. 10, “a second connector 5 (i.e., a USB socket connector),” [0037]) disposed within the slot, the resonating element located between the data bus connector and the media connector. 
Huang does not explicitly teach the dielectric material both supports and surrounds the antenna, and the dielectric material is provided within the slot and is coplanar to the slot.
Liu teaches the dielectric material (130, Fig. 1) both supports and surrounds the antenna (126, Fig. 1), and the dielectric material is provided within the slot and is coplanar to the slot (“The conductive coupling element 126 may be positioned within the slot 122 such that the 126 is coplanar with the metal plate 123 (e.g., in a same plane with the edges of the slot 122 of the metal plate 123,” [0009] and “The antenna carrier 130 is a constructed from a RF transparent material such as plastic, ceramic, other dielectric or insulating material or other materials. The conductive coupling element 126 and the conductive radiator element 128 may be printed on the antenna carrier 130, or the antenna carrier 130 may be filled/formed around the conductive coupling element 126 and the conductive radiator element 128. As such, the conductive coupling element 126 may be positioned…coplanar with the surface of the antenna carrier 130,” [0017]).
It would have been obvious to modify the device of Huang such that the dielectric material supports and surrounds the antenna, and the dielectric material is provided within the slot and is coplanar to the slot, as taught by Liu. One of ordinary skill in the art would have been motivated to make the modification to increase the coupling between the antenna and the slot.
As to claim 12, Huang teaches the resonating element is coupled to a circuit (“wireless communication module,” [0024]) via a cable (“feeding cable 4,” [0024]), the circuit coupled to the conductive housing (“One end of the feeding cable 4 is connected to the monopole antenna 32 for establishing an electrical connection of the feeding cable 4 and the monopole antenna 32. Another end of the feeding cable 4 is connected to a wireless communication module (not shown) of the communication device 100,” [0024]). 
 As to claim 15, Huang teaches a length of the slot conforms to an electromagnetic wavelength of the resonating element (“the length of the monopole antenna is smaller or identical to the length of the slot,” abstract, and “the monopole antenna 32 electrically couples to the metal portion 11 by the first hole 111, the second hole 113, and the elongated slot 112, .
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2016/0351995 A1) in view of Liu (US 2017/0250475 A1), further in view of Wu et al. (US 2019/0036223 A1).
As to claim 13, Huang in view of Liu does not explicitly teach a length of the slot is approximately 40-50 mm. 
Wu teaches a length of the slot is approximately 40-50 mm (“A length and width of the second closed slot 240 may be 55 mm and 3mm respectively,” [0030]).
It would have been obvious to one of ordinary skill in the art to modify the length of the slot of Huang in view of Liu to be approximately 40-50mm, as taught by Wu. One of ordinary skill in the art would have been motivated to select the length of the slot in order to tune the slot to an operating frequency in the 5 GHz bandwidth, which is a standard frequency in WLAN/Wi-Fi operation.
As to claim 14, Huang in view of Liu does not explicitly teach a height of the slot is approximately 2-5 mm.
Wu teaches a height of the slot is approximately 2-5 mm (“A length and width of the second closed slot 240 may be 55 mm and 3mm respectively,” [0030]).
It would have been obvious to one of ordinary skill in the art to modify the width of the slot of Huang to be approximately 2-5mm, as taught by Wu. One of ordinary skill in the art would have been motivated to select the dimensions of the slot in order to tune the slot to an operating frequency in the 5 GHz bandwidth, which is a standard frequency in WLAN/Wi-Fi operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571) 272-5486. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/JENNIFER F HU/Examiner, Art Unit 2845